      Case 4:19-cv-01370 Document 19-1 Filed on 05/28/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 Repairify, Inc., d/b/a asTech,                  §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §         CIVIL ACTION NO. 4:19-CV-1370
                                                 §
 AirPro Diagnostics LLC,                         §
                                                 §
         Defendant.                              §

      APPENDIX OF EXHIBITS TO DEFENDANT AIRPRO DIAGNOSTICS, LLC’S
      RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR EXPEDITED
                               DISCOVERY

        Defendant AirPro Diagnostics, LLC attaches this Appendix of Exhibits to its Response in

Opposition to Plaintiff’s Motion for Expedited Discovery pursuant to Judge Procedure 6B.

 IDENTIFIER                 EXHIBIT DESCRIPTION                        RECORD PAGES
     A                     Affidavit of Lonnie E. Margol           Appendix 001 – Appendix 003
     B                     Better Packages, Inc. v. Zheng          Appendix 004 – Appendix 007
     C                 Bug Juice Brands, Inc. v. Great Lakes       Appendix 008 – Appendix 009
                                      Bottling Co.
        D            Energy Production Corp. v. Northfield Ins.    Appendix 010 – Appendix 036
                                          Co.
        E                        Larson v. Galliher                Appendix 037 – Appendix 040
        F                OrthoAccel Techs., Inc. v. Propel         Appendix 041 – Appendix 045
                                     Orthodontics
        G                Paul v. Aviva Life and Annuity Co.        Appendix 046 – Appendix 047
        H            Philadelphia Newspapers, Inc. v. Gannett      Appendix 048 – Appendix 050
                             Satellite Info. Network, Inc.
        I               Philip Morris USA, Inc. v. Tin's, Inc.            Appendix 051
        J              Proctor & Gamble Co. v. Ranir, LLC          Appendix 052 – Appendix 056
        K             Rodale, Inc. v. U.S. Preventive Med., Inc.   Appendix 057 – Appendix 058


                                                      Respectfully submitted,

                                                      /s/ Brett M. Chisum
                                                      Brett M. Chisum
                                                      Attorney-in-Charge
    Case 4:19-cv-01370 Document 19-1 Filed on 05/28/19 in TXSD Page 2 of 2



                                                   State Bar No. 24082816
                                                   Southern District of Texas Bar No. 2099500
                                                   bchisum@mccathernlaw.com
                                                   Doni Mazaheri
                                                   State Bar No. 24110864
                                                   Southern District of Texas Bar No. 3380638
                                                   dmazaheri@mccathernlaw.com
                                                   McCathern, PLLC
                                                   Regency Plaza
                                                   3710 Rawlins, Suite 1600
                                                   Dallas, Texas 75219
                                                   214-741-2662 Telephone
                                                   214-741-4717 Facsimile
                                                   Attorneys for Defendant AirPro
                                                   Diagnostics, LLC

                               CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Southern
District of Texas, a copy of the foregoing has been served on all counsel of record through the
Court’s electronic filing system on May 28, 2019.

                                                   /s/ Brett M. Chisum
                                                   Brett M. Chisum
